Citation Nr: 1706516	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  07-17 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for right knee degenerative joint disease, status post total knee replacement.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft




INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which continued 10 percent ratings for right knee instability and for degenerative joint disease of the right knee.  

In a September 2008 rating decision, the RO granted the Veteran a temporary total rating pursuant to 38 C.F.R. § 4.30, based on a surgical procedure for a total joint arthroplasty of the right knee which necessitated convalescence beginning on July 22, 2008.  That rating decision also indicates that a 100 percent rating was assigned in accordance with the provisions of 38 C.F.R. §4.71a, Diagnostic Code 5055, based on a one-year period from September 1, 2008 through August 31, 2009, with the minimum 30 percent to be assigned on September 1, 2009, for the service-connected right knee degenerative joint disease, status post knee replacement.

In December 2008, the Veteran was furnished a Supplemental Statement of the Case, which addressed the issue of an evaluation in excess of 10 percent for the Veteran's right knee instability prior to July 22, 2008.  In February 2009, the Veteran's representative submitted a statement in lieu of a VA Form 646, which listed this same issue.  In its November 2009 decision, the Board construed the February 2009 statement as a timely filed Substantive Appeal with the issue of entitlement to an increased evaluation in excess of 10 percent for right knee instability, prior to July 22, 2008.  The Board also accepted the February 2009 statement as a timely NOD contesting the 30 percent rating assigned for the right knee degenerative joint disease, status post knee replacement, and was to include consideration of a TDIU rating based on that same disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  After examining the evidence of record, the Board denied the Veteran's claim for entitlement to an increased evaluation in excess of 10 percent for right knee instability, prior to July 22, 2008, and remanded the issue of entitlement to an increased evaluation in excess of 30 percent for right knee degenerative joint disease, status post right knee replacement, to include consideration of a TDIU.  The Board ordered the RO to inform the Veteran of the elements of a TDIU claim and to issue the Veteran a Statement of Case addressing both claims.

The Board, in an August 2011 decision, denied the Veteran's claim for entitlement to an increased evaluation in excess of 30 percent for right knee degenerative joint disease, status post right knee replacement, including consideration of a TDIU.  The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Order, the Court granted a Joint Motion for Remand, which in effect vacated the August 2011 Board decision and remanded the matter on appeal for further proceedings consistent with the joint motion.  In September 2012, the Board remanded the issues on appeal for further evidentiary development.

In an April 2014 decision, the Board again denied the Veteran's claim for entitlement to an increased evaluation in excess of 30 percent for right knee degenerative joint disease, status post right knee replacement.  Additionally, the Board remanded the issue of entitlement to a TDIU for further development.  The Board, in part, determined that referral of the Veteran's service-connected right knee disability for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) was not warranted.

The Veteran subsequently appealed the Board's April 2014 decision to the Court.  In a March 2015 Order, the Court granted a Joint Motion for Remand (JMR), which vacated, in part, and remanded the matter for readjudication the Board's April 2014 decision denying entitlement to a disability rating in excess of 30 percent for the Veteran's right knee degenerative joint disease, status post right knee replacement.  As the TDIU claim was remanded for further development by the Board, the claim was not before the Court.

In June 2015, the Board remanded the issue pertaining to the right knee for compliance with the terms of the JMR.  The Board also remanded the TDIU issue for compliance with the development requested by the April 2014 remand directives.  

Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the directives of the June 2015 remand; an additional remand is thus required. Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, in June 2015, the Board remanded the issue pertaining to the right knee for compliance with the terms of the JMR.  In doing so, the Board specifically requested that (1) the Veteran be afforded an opportunity to submit any additional evidence concerning the severity of his right knee disability and the compounding effects of his service-connected disabilities on his right knee degenerative joint disease, status post total knee replacement; and (2) the claim be referred to the Director of Compensation Service for a collective extraschedular consideration of the Veteran's service-connected disabilities of his right knee degenerative joint disease, status post total knee replacement, as required under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board additionally directed that all requested development with respect to the TDIU claim be completed in compliance with the April 2014 Board remand.  

To date, none of the development delineated by the Board in its June 2015 remand has been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall, 11 Vet. App. at 271.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision. Id.  Accordingly, these issues must again be remanded to the AOJ.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to submit any additional evidence concerning the severity of his right knee disability and the compounding effects of his service-connected disabilities on his right knee degenerative joint disease, status post total knee replacement. 

2. The AOJ should ensure that the development of the Veteran's TDIU claim as requested in the April 2014 Board remand is completed.

3. After the above development is complete, the increased rating claim should be referred to the Director of Compensation Service for a collective extraschedular consideration of the Veteran's service-connected disabilities of his right knee degenerative joint disease, status post total knee replacement, as required under Johnson v. McDonald.

4. Then re-adjudicate the Veteran's claims.  If the benefits remain denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




